
	

114 S2788 IS: To prohibit the closure of United States Naval Station, Guantanamo Bay, Cuba, to prohibit the transfer or release of detainees at that Naval Station to the United States, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2788
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Inhofe (for himself, Mr. Barrasso, Mr. Cotton, Mr. Cruz, Mrs. Ernst, Mr. Hatch, Mr. Isakson, Mr. Lankford, Mr. Moran, Mr. Rounds, Mr. Rubio, Mr. Sessions, Mr. Tillis, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To prohibit the closure of United States Naval Station, Guantanamo Bay, Cuba, to prohibit the
			 transfer or release of detainees at that Naval Station to the United
			 States, and for other purposes.
	
	
 1.Prohibition on closure or abandonment of United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available for any department or agency of the United States Government may be used—
 (1)to close or abandon United States Naval Station, Guantanamo Bay, Cuba; (2)to relinquish control of Guantanamo Bay to the Republic of Cuba; or
 (3)to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, DC, on May 29, 1934, that constructively closes United States Naval Station, Guantanamo Bay.
			2.Prohibition on transfer or release of individuals detained at United States Naval Station,
 Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise available for any department or agency of the United States Government may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
			3.Public notice on release of any detainee released from United States Naval Station, Guantanamo Bay,
			 Cuba
 (a)Public notice requiredNot later than 21 days before the transfer or release of such individual, the Secretary of Defense shall make available to the public a notice on the intended transfer or release of any individual currently detained at United States Naval Station, Guantanamo Bay, Cuba.
 (b)ElementsThe notice under subsection (a) on an individual intended to be transferred or released shall include the following:
 (1)The name of the individual. (2)The location to which the individual will be transferred or released.
 (3)A summary of the agreement, if any, made with the government or entity of the location accepting the individual after transfer or release.
 (4)The actions being taken to mitigate the risks of the transfer or release of the individual.  